 

THIRD AMENDMENT TO LICENSE AND SUPPLY AGREEMENT

 

This THIRD AMENDMENT TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is
entered into as of May 5th, 2017, by and between Nephros, Inc., a Delaware
corporation (“Nephros”), and Medica S.p.A. (“Medica”), and sometimes referred to
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A. Nephros and Medica are parties to that certain License and Supply Agreement
entered into as of April 23, 2012, as amended as of April 10, 2013 and May 4,
2015, (collectively, the “Agreement”), whereby the Parties agreed to an
exclusive supply arrangement for the Medica Products and Nephros Products.

 

B. The Parties have agreed to make certain amendments to the Agreement relating
to the scope of the Territory, certain minimum purchase requirements and
royalties on certain Medica Products.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties agree as
follows:

 

1. Medica Products. Section 1.21 of the Agreement is hereby amended and restated
in its entirety, as follows:

 

“1.21 “Medica Products” shall mean any Medica water filtration products based in
whole or in part upon Medica’s proprietary Medisulfone® fiber technology and/or
other polysulfone based hollow fiber, and VersatileTM – PES fiber technology or
other polyethersulfone based hollow fiber, or upon technology in existence as of
the Effective Date or developed at any time during the Term, including without
limitation, those covered under Schedule 2 (the “Product Schedule”), but subject
to the exclusions set forth in the Product Schedule.”

 

2. Territory. Section 1.39 of the Agreement is hereby amended and restated in
its entirety, as follows:

 

“1.39 ‘Territory’ means North America, Central America, Columbia, Venezuela,
Chile, Ecuador, Peru, Ireland, United Kingdom, Australia and New Zealand.”

 

3. Distributor Sales Territory. A new Section 2.6 shall be added to the
Agreement, as follows:

 

“2.6 Nephros Distributors. Notwithstanding anything in this Agreement to the
contrary, multinational distributors of Nephros have the right to sell Nephros
Products outside of the Territory, excluding Italy. As available, Nephros will
from time to time provide Medica with a list of multinational distributors that
distribute Nephros Products outside of the Territory.”

  

 1 

 



 

4. Forecasting. Section 5.5.1 of the Agreement is hereby amended and restated in
its entirety, as follows:

 

“5.5.1 In order to assist Medica in planning production, Nephros shall deliver
to Medica a monthly rolling forecast of the quantities of the Products required
by Nephros (and/or its Affiliates or their respective sublicensees and
distributors) for the following four months. The quantities of Product set forth
in the first two month contained in any such forecast shall be firm and binding
on Nephros. The forecast quantities of Products set forth in the remaining
months of the forecast period shall be non-binding good faith estimates of
Nephros’ Product requirements for such months and shall be used by Medica for
production planning. Except as provided in this Section 5.5.1., forecasts
provided by Nephros or its Affiliates or their respective sublicenses and
distributors shall be for the sole purpose of assisting Medica in its planning.
Medica shall, no later than ten (10) days after receipt of each such forecast
notify Nephros in writing of any objections or prospective problems in meeting
Nephros’ forecasted requirements.”

 

5. Minimum Sales Targets. Section 3.2 of the Agreement is hereby amended to
provide that the total minimum amount of purchases by Nephros from Medica shall
be as follows:

 

a. €1,600,000 in calendar year 2017

 

b. €2,500,000 in calendar year 2018

 

c. €3,000,000 in calendar year 2019

 

d. €3,150,000 in calendar year 2020

 

e. €3,300,000 in calendar year 2021

 

f. €3,475,000 in calendar year 2022

 

In the event that Medica is unable to deliver Products that are included
Nephros’ forecast, as described in Section 5.5.1., and that have binding
purchase orders, the minimum purchase amounts set forth above for a given year
will be reduced by 8% for every month when there are Products delivered by
Medica more than ten (10) weeks later than the forecasted Products requirement.

 

4. No Further Amendment. Except as expressly modified hereby, the Agreement
remains in full force and effect. In the event that any provision of this
Amendment, or any provision of the Agreement as amended hereby, is or becomes
legally ineffective, this shall not affect the validity of the remaining
provisions hereof or thereof, and in lieu of the invalid provisions, the Parties
shall agree upon a valid provision that approaches best the commercial purposes
of the intended provision.

 

5. Counterparts; Facsimile Signatures. This Amendment may be executed in
multiple counterparts, all of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.

 

6. Capitalized Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

 

[Signature page follows.]

 

 2 

 



 

IN WITNESS WHEREOF, each Party has executed this Amendment as of the date first
set forth above.

 

NEPHROS, INC.     MEDICA S.p.A.           By: /s/ Daron Evans   By:

/s/ Luciano Fecondini



  Daron Evans    

Luciano Fecondini



  Chief Executive Officer     Chief Executive Officer

 

 3 

 



 

